Fourth Court of Appeals
                                         San Antonio, Texas
                                                  May 12, 2014

                                             No. 04-14-00346-CV

                           IN RE SOUTHWEST RESEARCH INSTITUTE

                                      Original Mandamus Proceeding 1

                                                     ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On May 9, 2014, relator Southwest Research Institute filed an emergency petition for
writ of mandamus and an emergency motion for temporary stay pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and the response
filed on behalf of the real parties in interest and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus and emergency motion for
temporary stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on May 12th, 2014.


                                                                       _____________________________
                                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                                       _____________________________
                                                                       Keith E. Hottle
                                                                       Clerk of Court


1
 This proceeding arises out of Cause No. 2009-CI-07748, styled Pressure Systems International, Inc. and Equalaire
Systems, Inc. v. Southwest Research Institute, pending in the 408th Judicial District Court, Bexar County, Texas, the
Honorable Cathleen M. Stryker presiding.